FILED
                            NOT FOR PUBLICATION                             FEB 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10475

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00571-GEB

  v.
                                                 MEMORANDUM *
FELIX JAUREGUI,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Felix Jauregui appeals from the low-end 168-month Guideline sentence

imposed following his guilty-plea conviction for conspiracy to distribute and

possession with intent to distribute methamphetamine, in violation of 21 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Jauregui contends that the district court erred in applying the two-level

firearm enhancement under U.S.S.G. § 2D1.1(b)(1) because insufficient evidence

connected the loaded gun with his possession of methamphetamine. The

enhancement was appropriate because the record reflects that Jauregui possessed

the firearm during the commission of the drug conspiracy. See United States v.

Lopez-Sandoval, 146 F.3d 712, 715 (9th Cir. 1998).

      AFFIRMED.




                                          2                                       09-10475